      Case 4:19-cr-06068-SMJ    ECF No. 38    filed 02/18/21   PageID.176 Page 1 of 14




     William D. Hyslop
 1
     United States Attorney
 2   Eastern District of Washington
     George J.C. Jacobs III
 3
     Assistant United States Attorney
 4   Post Office Box 1494
     Spokane, WA 99210-1494
 5
     Telephone: (509) 353-2767
 6
                         UNITED STATES DISTRICT COURT
 7
                    FOR THE EASTERN DISTRICT OF WASHINGTON
 8
       UNITED STATES OF AMERICA,                    W
 9                                                  i
10                             Plaintiff,           l 4:19-CR-6068-SMJ
                    v.                              l
11                                                  i
12   JONATHON F. SCHUMANN,                          a United States’ Sentencing
                                                    m Memorandum
13                              Defendant.
14
15
16         Plaintiff, United States of America, by and through William D. Hyslop, United
17 States Attorney for the Eastern District of Washington, and George J.C. Jacobs III,
18 Assistant United States Attorney for the Eastern District of Washington, submits the
19 following Sentencing Memorandum.
20         On December 3, 2019, a federal grand jury returned a sixteen-count Indictment
21 charging Defendant with aiding and assisting in the preparation and filing of false
22 income tax returns, in violation of 26 U.S.C. § 7206(2). ECF No. 1. On November
23 5, 2020, Defendant pleaded guilty pursuant to Fed.R.Crim.P. 11(c)(1)(C) to Counts 2,
24 10 and 16. ECF No. 27. The parties did not agree on a tax loss. Defendant “believes
25 the overall tax loss is $45,592 (the loss arising from the counts charged in the
26 Indictment) and reserves the right to contest the United States’ calculation of a
27 $149,610 tax loss at sentencing.” ECF No. 27. The parties further agreed that
28 Defendant “owes restitution in an amount not less than $25,000 but not greater than
29 United States’ Sentencing Memorandum - 1
30
         Case 4:19-cr-06068-SMJ     ECF No. 38   filed 02/18/21   PageID.177 Page 2 of 14




     $149,610 to the IRS.” ECF No. 27. The parties agreed that a sentence of 12-months
 1
     home confinement or 18-months imprisonment was an appropriate disposition in the
 2
     case. Id.
 3
 4       I.          Background and Offense Conduct
 5             During the relevant period, Defendant was a self-employed tax return preparer
 6 operating as “J’s Income Tax.” The IRS investigation revealed Defendant prepared
 7
   tax returns on behalf of clients from approximately 2013 to 2016.1 IRS-CI
 8
     interviewed approximately 30 of Defendant’s clients who confirmed the false numbers
 9
     on their 2015 and 2016 returns and that the falsities were not based on information
10
     they provided Defendant. Defendant communicated with his clients remotely via
11
     email and text, and he generally did not review completed returns with clients before
12
     filing.
13
               Regarding Counts 1 through 15, IRS-CI obtained a tax return prepared and
14
     electronically submitted by Defendant, reviewed that return with the taxpayer, and
15
     confirmed the false items with each taxpayer. Based on the taxpayers’ descriptions of
16
     the false items, a revenue agent calculated the tax loss for each return. The false
17
     deductions in the tax returns fall under two categories, “Sch. A,” which includes false
18
     charitable deductions and personal property taxes, and “Form 2106,” which includes
19
     all Unreimbursed Employee Business Expenses (UEBE). The returns were
20
21
22
     1
         The IRS investigation revealed Defendant prepared approximately 843 individual

23 income tax returns. Sixty-eight percent of those returns were for taxpayers in Nevada;
24 thirty-two percent were for taxpayers in various other states, including Washington.
25 Ninety-four percent of the returns Defendant prepared claimed an average tax refund
26 of $3,893. According to IRS databases, over 6.3 million individual income tax returns
27 were filed for taxpayers in Nevada for 2012-16, of which seventy-eight percent
28 claimed a refund. The average refund claimed was $2,899.
29 United States’ Sentencing Memorandum - 2
30
      Case 4:19-cr-06068-SMJ      ECF No. 38   filed 02/18/21   PageID.178 Page 3 of 14




     electronically filed by Defendant from the Eastern District of Washington. According
 1
     to the IRS, the tax loss arising from the conduct charged in Counts 1 through 15 is
 2
     $45,592. See Sealed Sentencing Exhibit 1.
 3
 4         A. Client Interviews
 5         IRS-CI interviewed the taxpayers, some of whom were married couples filing
 6 jointly. Each of these taxpayers confirmed that Defendant falsified items on their
 7 returns and included information not provided by the taxpayer.
 8         As an example, D.W. told IRS-CI the following:
 9         [D.W.] lives in Las Vegas, Nevada. [D.W.] engaged Defendant to prepare his
10         2015 tax return after a stranger gave [D.W.] Defendant’s business card.
           Defendant prepared [D.W.]’s 2015 and 2016 tax returns. [D.W.] and Defendant
11         communicated through texts and emails, and [D.W.] never met Defendant in
12         person. [D.W.] emailed Defendant his Forms W-2 and 1099-R. Defendant
           charged [D.W.] around $350 per return. Defendant did not review returns with
13         [D.W.] before filing them.
14
15 IRS-CI showed [D.W.] his 2015 and 2016 Forms 1040. [D.W.] confirmed his
16 identifying information on both returns, and that Defendant prepared them. [D.W.]
17 confirmed that the business expenses, charitable donations, and personal property
18 taxes deducted on the returns were false. [D.W.] did not provide information
19 supporting the false deductions, which included false donations, taxes, vehicle
20 expenses, mileage, meals and entertainment expenses, union dues, subscriptions,
21 tools, uniforms, cellphone, internet, parking fees, and tolls.
22         The clients interviewed by IRS confirmed similar facts regarding the false items
23 on the returns, and that Defendant included items on the returns that the taxpayer did
24 not know about. The revenue agent used their interview statements in calculating the
25 tax loss.
26         ///
27         ///
28         ///
29 United States’ Sentencing Memorandum - 3
30
         Case 4:19-cr-06068-SMJ    ECF No. 38    filed 02/18/21   PageID.179 Page 4 of 14




              B. Undercover Operation
 1
 2            As part of the investigation, IRS-CI conducted an undercover operation in
 3 which an undercover agent posed as a client. The undercover met with Defendant at
 4 Defendant’s house, providing him information that should have resulted in a tax return
 5 with a tax due of $578. Defendant lied about being an enrolled agent2 then prepared a
 6 false tax return claiming false employee business expenses, sales and personal
 7 property taxes, charitable contributions, and tax preparation fees, resulting in a refund
 8 of $3,058. Defendant’s false items resulted in a $3,636 difference in tax owed.
 9            C. Search Warrants
10
              IRS-CI executed search warrants on Defendant’s home in Richland,
11
     Washington, his cell phone, and his email account. According to the Special Agent’s
12
     Report, records seized included communications between Defendant and clients, tax
13
     documents Defendant’s clients gave him, and copies of returns Defendant prepared.
14
     The agent reviewed the communications involving the counts charged in the
15
     Indictment and found them consistent with the clients’ interviews.
16
17            D. Defendant Interview
              IRS-CI interviewed Defendant on June 22, 2017, while executing a search
18
     warrant. Defendant stated the following:
19
              Defendant lives in Richland, Washington, but spends part of the year in Las
20
              Vegas. He conducts his tax business from both locations, using the email
21            address Jonschu88@yahoo.com to communicate with clients. Defendant has a
              bachelor’s degree in business administration from Southern California
22
              International College.
23
24            Defendant has prepared tax returns since 2000. He participates in the IRS’s
              Annual Filing Season Program, but he is not an enrolled agent. He completed a
25            60-hour course upon entry into this program and annually updates his skills
26            training. He runs his tax preparation business online through emails or texts. He
              started preparing tax returns when he lived in Las Vegas and continued working
27
28
     2
         https://www.irs.gov/tax-professionals/enrolled-agents/enrolled-agent-information

29 United States’ Sentencing Memorandum - 4
30
         Case 4:19-cr-06068-SMJ     ECF No. 38   filed 02/18/21   PageID.180 Page 5 of 14




              with clients after moving to Richland in 2013. He likes to meet clients in person
 1
              the first time.
 2
              Defendant said he goes over the returns in detail with clients over the phone or
 3
              video chat. He does not go over the returns line-by-line. Clients provided him
 4            Forms W-2, 1099, 1098, and other applicable documents. Clients generally
              emailed him a list of deductions. IRS-CI showed Defendant some client returns
 5
              and asked him about business expenses deducted. He claimed that clients texted
 6            him the amounts he included on the returns.
 7
              IRS-CI showed Defendant a return with a $500 deduction for a tax preparation
 8
     fee. Defendant admitted that this amount was too high. He then stated that in some
 9
     cases, clients gave him outrageous amounts to deduct, and Defendant reduced these
10
     amounts to a reasonable number. He insisted that he based everything on the returns
11
     on what the clients told him.
12
              E. Relevant Conduct
13
14            The government believes the relevant conduct tax loss for tax years 2015 and
15 2016, is $149,610. See sealed Sentencing Exhibit 2 attached hereto. This tax loss will
16 be explained in greater detail below. Therefore, the total tax loss, including relevant
17 conduct, for tax years 2015 and 2016 is $195,202 ($45,592 + $149,610).3
18
19
20
     3
         After entry of the Plea Agreement, the United States discovered it made a

21 computational error in the tax loss. The error does not affect Defendant’s offense
22 level. The $149,610 tax loss set forth in the Plea Agreement inadvertently omitted the
23 tax loss ($45,592) for Counts 1 – 15. The United States notified Defendant’s counsel
24 and Officer Carter that it believes the correct tax loss, including relevant conduct, is
25 $195,202 and not $149,610. The United States has sent to defense counsel an
26 Addendum to the Plea Agreement regarding the $195,202 tax loss amount. If the
27 parties sign the Addendum, the United States will be recommending a tax loss of
28 $195,202. Defendant still reserves his right to contest the higher amount. If the
29 United States’ Sentencing Memorandum - 5
30
      Case 4:19-cr-06068-SMJ     ECF No. 38    filed 02/18/21   PageID.181 Page 6 of 14




           A. The Government’s Tax Loss Calculations Are Accurate, Conservative,
 1
              and Should be Adopted by the Court
 2
           When the parties contest the amount of tax loss, the sentencing court must hold
 3
     an evidentiary hearing to resolve factual issues. United States v. Lindsey, 482 F.3d.
 4
     1285, 1294 (11th Cir. 2007). See USSG § 1B1.3(a)(1)(A). The tax loss, including
 5
     relevant conduct, is $149,610. See sealed Sentencing Exhibits 1 and 2.
 6
           The government’s tax loss number is conservative. From 2013 to 2016,
 7
     Defendant filed at least 671 tax returns. Of these, 633 claimed refunds, and over 400
 8
     of those claimed unreimbursed employee expenses. The IRS does not have the
 9
     resources to audit all those tax returns. As a compromise, it audited approximately 60
10
     returns prepared by Defendant. Thus, the Government’s method is as follows: 1) the
11
     tax loss ($45,592) resulting from the 15 income tax returns prepared by Defendant
12
     charged in Counts 1 through 15 of the Indictment; 2) the addition of approximately 52
13
     returns prepared by Schuman that were audited by IRS (approximate tax loss of
14
     $149,610) and determined to contain false items similar to the false items alleged in
15
     Counts 1 through 16. The two categories total $195,202.4
16
17      I. Fed.R.Crim.P 11(c)(1)(C) Plea Agreement and Guidelines Calculations
18
           On November 5, 2020, Defendant pled guilty pursuant to Fed. R. Crim. P.
19
     11(c)(1)(C) to Counts 2, 10 and 16 of the Indictment. ECF No. 27. Defendant
20
21
22 parties do not sign the Addendum, the United States is bound by the $149,610 tax
23 loss set forth in the Fed.R.Crim.P. 11(c)(1)(C) Plea Agreement and will be
24 recommending that figure at sentencing. (Emphasis added).
25 This calculation is conservative and gives the benefit of the doubt to the Defendant.
   4




26 The Government chose not to use utilize the extrapolation method that may have
27 resulted in a much larger tax loss number. See United States v. Mehta, 594 F.3d 277
     th
28 (4 Cir. 2010).
29 United States’ Sentencing Memorandum - 6
30
      Case 4:19-cr-06068-SMJ     ECF No. 38    filed 02/18/21   PageID.182 Page 7 of 14




     acknowledged that the United States will recommend that his Base Offense Level is
 1
     16. See USSG §§2T1.1(a)(1), 2T4.1(F). Defendant will recommend that his Base
 2
     Offense Level is 14. See USSG §§2T1.1(a)(1), 2T4.1(E). The parties agreed that a 2-
 3
     level increase is applicable because Defendant prepared tax returns as a business.
 4
     USSG §2T1.4(b)(1)(B). The parties also agreed that Defendant’s timely guilty plea
 5
     warranted a three-level reduction for acceptance of responsibility, bringing
 6
     Defendant’s total offense level to 13 or 15.
 7
 8         Fed. R. Crim. P. 11(c)(1)(C) permits the parties to “agree that … a sentencing

 9 range is the appropriate disposition of the case.” The agreement becomes binding on
10 the Court only upon the Court’s acceptance of the plea agreement. Although the
11 Sentencing Guidelines remain a starting point for a district court in assessing the
12 reasonableness of an agreement under Fed. R. Crim. P. 11(c)(1)(C), the Sentencing
13 Guidelines remain advisory, and the parties are not limited to them in reaching their
14 agreement that a specific sentence is the appropriate disposition of the case. See
15 United States v. Pacheco-Navarette, 432 F.3d 967 (9th Cir. 2005), where this Circuit
16 held that it is a “false premise that stipulated sentences must comport with the
17 Guidelines … We accept the proposition explicitly: as the Guidelines are advisory
18 only … there can be no reasonable argument that the court does not have the authority
19 to accept a stipulated sentence that does not comport with them.” 432 F.3d at 970.
20 See also United States v. Cieslowski, 410 F.3d 353, 364 (7th Cir. 2005) (“A sentence
21 imposed under a Rule 11(c)(1)(C) plea arises directly from the plea agreement itself,
22 not from the guidelines …. As Booker is concerned with sentences arising under the
23 Guidelines, it is inapplicable in this situation.”). Justice Sotomayer based her
24 concurring opinion in Freeman v. United States, 131 S.Ct. 2685 (2011) on a similar
25 analysis, stating that in sentencing a defendant following the acceptance of a plea
26 agreement pursuant to Fed. R. Crim. P. 11(c)(1)(C),
27            [t]he term of imprisonment imposed by the sentencing judge is
              dictated by the terms of the agreement entered into by the parties, not
28
29 United States’ Sentencing Memorandum - 7
30
      Case 4:19-cr-06068-SMJ     ECF No. 38    filed 02/18/21   PageID.183 Page 8 of 14




              the judge’s Guidelines calculation. In short, the term of imprisonment
 1
              imposed pursuant to a (C) agreement is, for purposes of § 3582(c)(2),
 2            ‘based on’ the agreement itself. To hold otherwise would contravene
              the very purpose of (C) agreements – to bind the district court and low
 3
              the Government and the defendant to determine what sentence he will
 4            receive.
 5
     Id. at 2696. Despite the fact that the parties may agree to a sentence outside of the
 6
     advisory Guideline range, it is anticipated that this Court will consider the Guidelines
 7
     in determining whether to accept the plea agreement. USSG § 6B1.2(c).
 8
           In the present case, the parties have agreed that a sentence range of 12-months
 9
     home confinement to 18-months incarceration is the appropriate disposition of the
10
     case. Under the circumstances of this case, the United States believes that the
11
     sentencing range proposed in the plea agreement is a reasonable resolution intended to
12
     bring certainty and finality to the proceedings. The proposed period of incarceration
13
     or home confinement is substantial. Defendant has no criminal history. The proposed
14
     sentence appears adequate to deter the Defendant and others similarly situated. It
15
     recognizes the seriousness of Defendant’s conduct. In light of the compromise
16
     represented by Defendant’s acceptance of responsibility in this case, the United States
17
     believes that the sentencing range is consistent with the goals of 18 U.S.C. § 3553 and
18
     asks the Court to accept the terms of the plea agreement entered in this case.
19
20   II.   18 U.S.C. § 3553(a) Factors
21
           In addition to determining the Guidelines range, the Court must also weigh the
22
     sentencing factors set forth in 18 U.S.C. § 3553(a) to determine the defendant’s
23
     sentence. Those factors include: (1) the nature and circumstances of the offense and
24
     the history and characteristics of the defendant; (2) the need for the sentence imposed
25
     to reflect the seriousness of the offense, to promote respect for the law, and to provide
26
     just punishment for the offense; (3) the need to afford adequate deterrence to criminal
27
     conduct, and to protect the public from further crimes of the defendant; (4) the need to
28
29 United States’ Sentencing Memorandum - 8
30
         Case 4:19-cr-06068-SMJ     ECF No. 38     filed 02/18/21   PageID.184 Page 9 of 14




     provide the defendant with educational and vocational training, medical care, or other
 1
     correctional treatment in the most effective manner; (5) the guidelines and policy
 2
     statements issued by the Sentencing Commission; (6) the need to avoid unwarranted
 3
     sentence disparities among defendants with similar records who have been found
 4
     guilty of similar crimes; and (7) the need to provide restitution to any victim of the
 5
     offense. 18 U.S.C. §3553(a). A prison sentence of 18 months is sufficient, but not
 6
     greater than necessary, to account for the need for deterrence and the nature and
 7
 8 seriousness of Defendant’s offense, which involved over 60 false tax returns and
 9 which resulted in a loss to the United States Treasury.
10               A. Need for General Deterrence
11            In the context of a prosecution for tax fraud, it is particularly important that the
12 sentence imposed promote general deterrence. Our nation’s system of tax laws relies
13 on the voluntary compliance of individual taxpayers to accurately report their income.
14 And in fact, the majority of taxpayers do fulfill their legal obligations as citizens by
15 honestly reporting and paying their taxes. However, IRS studies reveal that a
16 persistent subset of the population—approximately 16.4 percent, based on the latest
17 estimate—do not.5 The result is a yearly tax gap of more than $441 billion in
18 unreported and uncollected taxes.6 Of that amount, approximately $314 billion is the
19
20
21
22
23
24
25
26
     5
         Tax Gap Estimates for Tax Years 2011–2013, Publication 1415 (Rev. 9-2019),

27 available at https://www.irs.gov/pub/irs-pdf/p1415.pdf.
   6
28 Id.
29 United States’ Sentencing Memorandum - 9
30
         Case 4:19-cr-06068-SMJ    ECF No. 38   filed 02/18/21   PageID.185 Page 10 of 14




     result of individuals’ noncompliance.7 Because of this noncompliance, law-abiding
 1
     taxpayers incur the effective equivalent of a $3,000 “surtax” to subsidize tax cheats.8
 2
              Tax return preparers like Defendant play an important role in closing this tax
 3
     gap and insuring that taxpayers accurately report their income. According to the IRS,
 4
     paid preparers completed more than half of the approximately 150 million individual
 5
     income tax returns filed in fiscal year 2017.9 As these numbers demonstrate, the sort
 6
     of tax fraud perpetrated by Defendant has the potential to cause widespread harm to
 7
 8 the nation’s system of tax administration.
 9        Nevertheless, criminal prosecutions to curtail noncompliance and outright tax

10 fraud are relatively scarce, reflecting the limited availability of resources necessary to
11 conduct and prosecute such cases. According to recent figures from the United States
12 Sentencing Commission, there were only 517 prosecutions for tax fraud in fiscal year
13 2018, which represents a mere 0.7 percent of all defendants sentenced in federal
                 10
14 prosecutions.
15
16
     7
         Another $42 billion results from corporate income tax noncompliance, $81 billion
17
18 from employment tax noncompliance, and $3 billion from estate and excise tax
19 noncompliance. Id.
     8
20       See National Taxpayer Advocate 2020 Purple Book: Compilation of Legislative

21 Recommendations to Strengthen Taxpayer Rights and Improve Tax Administration,
22 Publication 5286 (Rev. 12-2019), available at
23 https://taxpayeradvocate.irs.gov/Media/Default/Documents/2019-
24 ARC/ARC19_PurpleBook.pdf.
     9
25       2018 Tax Statistics, Publication 4198 (Rev. 9-2018), available at

26 https://www.irs.gov/pub/irs-soi/18taxstatscard.pdf.
27
   10
      See “Quick Facts: Tax Fraud Offenses” (August 2019), available at

28 https://www.ussc.gov/research/quick-facts/tax-fraud.
29 United States’ Sentencing Memorandum - 10
30
      Case 4:19-cr-06068-SMJ       ECF No. 38   filed 02/18/21   PageID.186 Page 11 of 14




              “Because of the limited number of criminal tax prosecutions relative to the
 1
     estimated incidence of such violations,” the United States Sentencing Commission has
 2
     stressed in its introductory comments that “deterring others from violating the tax
 3
     laws is a primary consideration underlying the Sentencing Guidelines.” USSG, Ch. 2,
 4
     Pt. T, intro. comment. Of course, as the Sentencing Commission has recognized, the
 5
     sentence imposed must provide sufficient punishment in order to deter potential tax
 6
     offenders. Id. (“Recognition that the sentence for a criminal tax case will be
 7
 8 commensurate with the gravity of the offense should act as a deterrent to would-be
 9 violators.”). A term of imprisonment is often necessary in order to achieve such a
10 deterrent effect, given the limited number of tax prosecutions relative to their
              11
11 incidence. This principle is something that the Fourth Circuit recognized and
12 endorsed in vacating a probationary sentence imposed in a tax evasion case:
13            Given the nature and number of tax evasion offenses as compared to the
14            relatively infrequent prosecution of those offenses, we believe that the
              Commission’s focus on incarceration as a means of third-party deterrence
15            is wise. The vast majority of such crimes go unpunished, if not
16            undetected. Without a real possibility of imprisonment, there would be
              little incentive for a wavering would-be evader to choose the straight-
17            and-narrow over the wayward path.
18
19 United States v. Engle, 592 F.3d 495, 501 (4th Cir. 2010). And indeed, “[s]tudies
20 have shown that salient examples of tax-enforcement actions against specific
21 taxpayers, especially those that involve criminal sanctions, have a significant and
22 positive deterrent effect.”12
23
24
25
     11
          See generally, Louis Kaplow and Steven Shavell, Fairness Versus Welfare, 114

26 Harv. L. Rev. 961, 1225-1303 (2001).
   12
27    Joshua D. Blank, In Defense of Individual Tax Privacy, 61 Emory L.J. 265, 321

28 (2011).
29 United States’ Sentencing Memorandum - 11
30
      Case 4:19-cr-06068-SMJ     ECF No. 38     filed 02/18/21   PageID.187 Page 12 of 14




            For this reason, sentencing Defendant to 18 months in prison is likely to have a
 1
     salutary effect. The next return preparer who is tempted by the quick profit to be
 2
     made filing fraudulent tax returns will have to consider the possibility that his conduct
 3
     could result in a significant term in prison.
 4
 5             B. Nature and Seriousness of the Offense
 6          Defendant committed a serious theft from the United States. While his plan was
 7 simple, it was also highly effective. He successfully stole $149,610 (and possibly as
 8 much as $195,202) from the government by preparing approximately 60 materially
 9 false income tax returns, enriching his clients through the fraudulent refunds they
10 received and himself for the fees he charged. Defendant knew that what he was doing
11 was wrong. The seriousness of Defendant’s particular offense likewise merits a
12 sentence of 18-months. Defendant benefited from his offense, even as he defrauded
13 the United States Treasury out of tax revenue. By getting his customers larger tax
14 refunds than they could obtain from a legitimate return preparer, Defendant
15 presumably was able to entice additional clients to his business (and conversely make
16 it harder for ethical return preparers to compete).
17
     III.   Restitution
18
19          The United States recommends restitution of $149,610, as set forth in the

20 Fed.R.Crim.P. 11(c)(1)(C) Plea Agreement. ECF No. 27. However, if the parties
21 enter into an Addendum to the Plea Agreement at or before sentencing, the United
22 States will be recommending that Defendant pay restitution “in an amount not less
23 than $25,000.00 but not greater than $195,202 to the IRS.” At the sentencing hearing,
24 the government anticipates providing the Court with a schedule that allocates the
25
26
27
28
29 United States’ Sentencing Memorandum - 12
30
      Case 4:19-cr-06068-SMJ      ECF No. 38   filed 02/18/21   PageID.188 Page 13 of 14




     restitution amount to individual taxpayers and returns.13 The government respectfully
 1
     requests that the Court incorporate this schedule into its judgment to permit the IRS to
 2
     allocate the restitution payments appropriately.
 3
 4 IV.        Conclusion
 5            Defendant prepared and submitted over 60 income tax returns to the IRS that he
 6 knew to be materially false. An 18-month term of imprisonment, along with an order
 7
   of restitution, is the only sentence that adequately takes into account the seriousness of
 8
     Defendant’s conduct, the need to promote respect for the law, and the need to deter
 9
     other tax return preparers who are considering going down the same path. The United
10
     States requests that the Court order Defendant to pay restitution to the United States
11
     Treasury.
12
13
14
15
              Dated: February 18, 2021.
16
                                                   William D. Hyslop
17                                                 United States Attorney
18
19                                                 s/ George J.C. Jacobs III
                                                   George J.C. Jacobs III
20                                                 Assistant United States Attorney
21
22
23
24
25
26
     13   The IRS is determining whether additional payments have been made toward any of

27 the liabilities at issue. If any payments have been made, the government will advise
28 the Court at sentencing of the revised restitution amount sought.
29 United States’ Sentencing Memorandum - 13
30
     Case 4:19-cr-06068-SMJ    ECF No. 38    filed 02/18/21   PageID.189 Page 14 of 14




                               CERTIFICATE OF SERVICE
 1
 2        I hereby certify that on February 18, 2021, I electronically filed the foregoing
 3 with the Clerk of the Court using the CM/ECF system which will send notification of
 4 such filing to the following:
 5 Gary Metro
 6
 7
                                                 s/ George J.C. Jacobs III
 8                                               George J.C. Jacobs III
 9                                               Assistant United States Attorney

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29 United States’ Sentencing Memorandum - 14
30
